             Case 2:19-cv-00616-JLR Document 28
                                             27 Filed 08/10/20
                                                      08/07/20 Page 1 of 3
                                                                         4




 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8
     LOCALS 302 AND 612 OF THE
 9   INTERNATIONAL UNION OF
     OPERATING ENGINEERS
10   CONSTRUCTION INDUSTRY HEALTH
     AND SECURITY FUND; LOCALS 302
11   AND 612 OF THE INTERNATIONAL
     UNION OF OPERATING ENGINEERS-               NO. 2:19-cv-00616-JLR
12   EMPLOYERS CONSTRUCTION
     INDUSTRY RETIREMENT FUND;                   STIPULATION AND NOTICE OF
13   WESTERN WASHINGTON                          SUBSTITUTION OF COUNSEL FOR
     OPERATING ENGINEERS-                        PLAINTIFF
14   EMPLOYERS TRAINING TRUST
     FUND; and LOCAL 302
15   INTERNATIONAL UNION OF
     OPERATING ENGINEERS,
16
                            Plaintiffs,
17          v.

18   AEI WILLIAMS GROUP, CO., a
     Washington Corporation,
19
                            Defendant.
20

21                                        I. STIPULATION

22



     STIPULATION AND NOTICE OF SUBSTITUTION
     Cause No. 2:19-cv-00616-JLR– Page 1
      5800 001 dh03dq01m5
             Case 2:19-cv-00616-JLR Document 28
                                             27 Filed 08/10/20
                                                      08/07/20 Page 2 of 3
                                                                         4




 1          Plaintiffs, through withdrawing attorney, Russell J. Reid of Reid, McCarthy, Ballew

 2   & Leahy, LLP, stipulate to the following pursuant to LCR 83.2(b)(1) and (2):

 3          1.       The Plaintiff Trustees on behalf of the LOCALS 302 AND 612 OF THE

 4   INTERNATIONAL           UNION       OF    OPERATING        ENGINEERS         CONSTRUCTION

 5   INDUSTRY HEALTH AND SECURITY FUND; LOCALS 302 AND 612 OF THE

 6   INTERNATIONAL             UNION        OF     OPERATING           ENGINEERS-EMPLOYERS

 7   CONSTRUCTION INDUSTRY RETIREMENT FUND; WESTERN WASHINGTON

 8   OPERATING ENGINEERS-EMPLOYERS TRAINING TRUST FUND; and LOCAL 302

 9   INTERNATIONAL UNION OF OPERATING ENGINEERS wish to substitute counsel in

10   this matter;

11          2.       The law firm of Reid, McCarthy, Ballew & Leahy, LLP are withdrawing as

12   counsel for Plaintiffs; and

13          3.       Noelle E. Dwarzski and Barlow Coughran Morales & Josephson are

14   substituting as counsel for the Plaintiffs.

15          DATED this 7th day of August, 2020.

16                                                 Withdrawing Attorneys for the Plaintiffs

17                                                 /s/ Russel J. Reid (with permission)
                                                   Russell J. Reid
18
                                                   REID, McCARTHY, BALLEW &
19                                                 LEAHY, LLP
                                                   100 West Harrison St., North Tower, Ste. 300
20                                                 Seattle, WA 98119
                                                   (206) 285-0464
21                                                 Email: rjr@rmbllaw.com

22



     STIPULATION AND NOTICE OF SUBSTITUTION
     Cause No. 2:19-cv-00616-JLR– Page 2
      5800 001 dh03dq01m5
               Case 2:19-cv-00616-JLR Document 28
                                               27 Filed 08/10/20
                                                        08/07/20 Page 3 of 3
                                                                           4




 1
              DATED this 7th day of August, 2020.
 2
                                                      Substituting Attorney for Plaintiffs
 3
                                                      /s/ Noelle E. Dwarzski
 4                                                    Noelle E. Dwarzski

 5                                                    BARLOW COUGHRAN MORALES &
                                                      JOSEPHSON, P.S.
 6                                                    1325 Fourth Avenue, Suite 910
                                                      Seattle, WA 98101
 7                                                    (206) 224-9900
                                                      Email: noelled@bcmjlaw.com
 8

 9

10

11
                                                    II. ORDER
12
              This matter is before the Court on the Parties’ stipulation. The Court has reviewed
13
     the stipulation, as well as the record and files herein and HEREBY ORDERS:
14
              1.       Russell J. Reid and the law firm of McCarthy, Ballew & Leahy, LLP have
15
     leave to withdraw as counsel for the Plaintiffs; and
16
              2.       Noelle E. Dwarzski and Barlow Coughran Morales & Josephson have leave
17
     to substitute as counsel for the Plaintiffs.
18
              DATED this ____         August
                         10th day of ____________, 2020.
19

20

21
                                                       A
                                                      ____________________________________
                                                      HONORABLE JAMES L. ROBART
                                                      United States District Judge
22



      STIPULATION AND NOTICE OF SUBSTITUTION
      Cause No. 2:19-cv-00616-JLR– Page 3
        5800 001 dh03dq01m5
